Name: Regulation (EEC) No 2043/75 of the Commission of 25 July 1975 laying down special detailed rules for the application of the system of advance fixing certificates for poultrymeat and eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/12 Official Journal of the European Communities 11.8.75 REGULATION (EEC) No 2043/75 OF THE COMMISSION of 25 July 1975 laying down special detailed rules for the application of the system of advance fixing certificates for poultrymeat and eggs Whereas such provisions supplement the provisions of Commission Regulation (EEC) No 193 /75 (6 ) of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 122/67/ EEC (1 ) of 13 June 1967 on the common organiz ­ ation of the market in eggs, as last amended by the Act of Accession (2 ), and in particular Article 9 (3 ) thereof ; Having regard to Council Regulation No 123 /67/ EEC (3 ) of 13 June 1967 on the common organiz ­ ation of the market in poultrymeat, as last amended by the Act of Accession, and in particular Article 9 (3 ) thereof ; Whereas special detailed rules for the application of the system of advance fixing certificates established for poultrymeat and eggs were laid down by Com ­ mission Regulation (EEC) No 2637/70 (4 ) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricul ­ tural products, as last amended by Regulation (EEC) No 1.807/75 (5 ); Whereas Regulation (EEC) No 2637/70 also lays down special detailed rules for the application of the system of import and export licences and advance fixing certificates established for other products ; whereas that Regulation has been amended many times ; whereas experience has shown that its composite nature can make it difficult to administer; whereas, therefore, in the interests of clarity and sound administration, the legislation applicable to each sector should be consolidated and published in the form of a separate Regulation ; Whereas this Regulation should comprise those provisions peculiar to poultrymeat and eggs which are required for the application of the system of certificates in this sector ; Article 1 This Regulation lays down special detailed rules for the application of the system of advance fixing certificates established by :  Article 5a of Regulation No 175/67/EEC,  Article 5a of Regulation No 176/67/EEC. Article 2 1 . Subject to the provisions of paragraph 2, a certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the third month following that of issue . 2 . In the case of an export in connection with an invitation to tender opened in an importing third country, the certificate shall be valid from the day of issue within the meaning of Article 9 ( 1 ) of Regu ­ lation (EEC) No 193 /75 until the date when the obligations arising under the contract awarded are (!) OJ No 117, 19 . 6 . 1967, p . 2293/67. ( 2 ) OJ No L 73, 27. 3 . 1972, p . 14. (8) OJ No 117, 19 . 6 . 1967, p . 2301/67 . (4 ) OJ No L 283 , 29 . 12. 1970, p . 15 . (5) OJ No L 184, 15 . 7. 1975, p . 33 . ( «) OJ No L 25 , 31 . 1 . 1975 , p. 10 . 11.8 . 75 Official Journal of the European Communities No L 213/13 to be fulfilled. However, the period of validity of such a certificate may not exceed twelve months following the month of issue of the certificate within the meaning of Article 9 ( 1 ) of Regulation (EEC) 193/75 . Article 3 Where the refund may be fixed in advance the amount of the security for each product shall be as shown in the following table : CCT heading No Description of goods Amount of security u.a./ l00 kg net weight 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled , or frozen : A. Whole poultry : I. Fowls : a ) Plucked and gutted, with heads and feet , known as '83 % chickens' b) Plucked and drawn, without heads and feet but with hearts, livers and gizzards , known as '70% chickens' c ) Plucked and drawn, without heads and feet and without hearts , livers and gizzards , known as '65% chickens' B. Poultry cuts (excluding offals) : I. Boned II . Unboned a) Halves or quarters : 1 . Of fowls b) Whole wings , with or without tips 1.75 1.75 1-75 3.80 1.75 1.25 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal a ) Containing 57% or more by weight of poultry ­ meat (a) b) Containing 25% or more but less than 57% by weight of poultrymeat (a) 4.90 2.90 04.05 Birds' eggs and egg yolks , fresh , dried or otherwise preserved , sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b ) Other ( than eggs for hatching) B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs , not in shell : 1 . Dried 2. Other b) Egg yolks : 1 . Liquid 2. Frozen 3 . Dried 1.00 5.00 1.50 3.00 3.00 5.00 (a) Bone weight is excluded in determining the percentage of poultrymeat. No L 213/14 Official Journal of the European Communities 11 . 8 . 75 Article 4 1 . Article 1 , in so far as it concerns poultrymeat and eggs, and Articles 28 and 29 of Regulation (EEC) No 2637/70 are hereby repealed. 2. All references in Community instruments to one of the abovementioned Articles of Regulation (EEC) No 2637/70 shall be treated as references to the corresponding Article of this Regulation. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 Sep ­ tember 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1975 . For the Commission P. J. LARDINOIS Member of the Commission